Citation Nr: 1505486	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection to low back strain with degenerative changes.

The Board remanded the claim in December 2013 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that he was treated for his lumbar spine disability while in prison at the Federal Corrections Institution (FCI) Beaumont from October 2012 to August 2014.  The file demonstrates that three requests for relevant treatment records were sent to FCI Beaumont and that no response has been received.  In a December 2014 report of contact, the Veteran was informed that records from this facility had not been obtained and that a third and final attempt was going to be made. 

If VA requests records from a Federal Agency, those efforts must continue until the records are obtained or it is reasonably certain that the records are unavailable or further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159 (2014).  There is no indication that those records do not exist or that further attempts to obtain them would be futile.  There simply has not been a response yet from the facility.  Therefore, further attempts to procure the requested federal prison treatment records are required.  

Furthermore, if VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must provide the claimant with oral or written notice of that fact and include notation of such notice in the claims file.  

The notice must contain the following information:

(i) The identity of the records VA was unable to obtain;

(ii) An explanation of the efforts VA made to obtain the records;

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) Notice that the claimant is ultimately responsible for providing the evidence.

38 C.F.R. § 3.159(e) (2014).  

If the RO concludes that the requested records do not exist or further efforts to obtain them would be futile, the Veteran must be provided with the appropriate notice according to 38 C.F.R. § 3.159(e). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding federal prison records and associate them with the paper or virtual claims file.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




